                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ANNA M. LEWIS,

        Plaintiff,                           :     Case No. 2:18-cv-677

       -vs-                                       Judge Sarah D. Morrison
                                                  Magistrate Judge Elizabeth Preston Deavers
COMMISSIONER OF SOCIAL
SECURITY,
                                             :
       Defendant.

                                            ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on July 8, 2019. (ECF No. 13). The time for filing objections has passed,

and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation. For the reasons set forth in the Report and Recommendation, the decision of

the Commissioner is REVERSED and this action is REMANDED pursuant to Sentence Four of

42 U.S.C. § 405(g) for further proceedings consistent with the Report and Recommendation. The

Clerk is DIRECTED to terminate this case from the docket records of the United States District

Court for the Southern District of Ohio, Eastern Division.

       IT IS SO ORDERED.



                                                    /s/ Sarah D. Morrison_______________
                                                    SARAH D. MORRISON
                                                    UNITED STATES DISTRICT JUDGE
